                                                             JS-6
            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




RABBIT RIDGE WINE SALES, CV 19-5440 DSF (SSx)
INC., et al.,
     Plaintiffs,         Order REMANDING Case to
                         State Court
                v.

UNIGARD INSURANCE
COMPANY, et al.,
    Defendants.



   This case was removed from state court based on diversity
jurisdiction. The removing defendants admit that not all plaintiffs
are diverse from all defendants. They claim, however, that
defendant Relation Insurance Services of Central California, Inc.
(Relation) is fraudulently joined because it is a “sham defendant”
and the single cause of action for negligence against Broker is a
“sham cause of action.” Dkt. 1, Notice of Removal, ¶ 11. The
Court deems this matter appropriate for decision without oral
argument. See Fed. R. Civ. P. 78; Local Rule 7-15.

   For purposes of diversity jurisdiction, the Court need not
consider the citizenship of any defendant who has been
fraudulently joined. Ritchey v. Upjohn Drug Co., 139 F.3d 1313,
1318 (9th Cir. 1998). Further, a fraudulently joined defendant is
not required to join in a notice of removal, even if that defendant
has been served. Emrich v. Touche Ross & Co., 846 F.2d 1190,
1193 n.1 (9th Cir. 1988). There is a general presumption against
a finding of fraudulent joinder, and the removing party must
prove by clear and convincing evidence that joinder was
fraudulent. Hamilton Materials, Inc. v. Dow Chem. Corp., 494
F.3d 1203, 1206 (9th Cir. 2007).

   A defendant who is a resident of the forum state is fraudulently
joined “‘if the plaintiff fails to state a cause of action against [the]
resident defendant, and the failure is obvious according to the
settled rules of the state.’” Morris v. Princess Cruises, Inc., 236
F.3d 1061, 1067 (9th Cir. 2001) (quoting McCabe v. Gen. Foods
Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)). “[T]he test for
fraudulent joinder and for failure to state a claim under Rule
12(b)(6) are not equivalent.” Grancare, LLC v. Thrower, 889 F.3d
543, 549 (9th Cir. 2018). In evaluating a claim of fraudulent
joinder, “a federal court must find that a defendant was properly
joined and remand the case to state court if there is a ‘possibility
that a state court would find that the complaint states a cause of
action against any of the [non-diverse] defendants.’” Id. (quoting
Hunter v. Philip Morris USA, 582 F.3d 1039, 1044 (9th Cir. 2009))
(emphasis in original). In this inquiry, “the district court must
consider . . . whether a deficiency in the complaint can possibly be
cured by granting the plaintiff leave to amend.” Id. at 550.

   Here, Plaintiffs bring three causes of action against Unigard
Insurance Company: breach of an insurance agreement, breach of
the implied covenant of good faith and fair dealing, and
intentional infliction of emotional distress. Plaintiffs bring a
fourth cause of action against Relation, an insurance agent, for
negligence, arising out of the same nexus of facts. 1 See Compl.
¶¶ 34-38.


1To the extent that Plaintiffs’ cause of action against Relation is pleaded in
the alternative to their claims against other Defendants, this is allowed


                                       2
   Under California law an insurance agent can be held liable for
negligence if (1) the agent misrepresents the nature, extent or
scope of the coverage being offered or provided, (2) there is a
request or inquiry by the insured for a particular type or extent of
coverage, or (3) the agent assumes an additional duty by either
express agreement or by holding himself out as having expertise
in a given field of insurance. See Fitzpatrick v. Hayes, 57 Cal.
App. 4th 916, 927 (1997). Plaintiffs allege that Gil Hubbell (an
employee, agent, and/or authorized representative of Relation)
made various statements and representations that are the basis
for their claim of negligence against Relation. See Compl. ¶ 10.
Defendant does not argue that Plaintiffs’ claim against Relation is
barred under California law.

   Because there is at least a possibility that a state court would
find Plaintiffs’ complaint (or an amended version of that
complaint) states a cause of action against Relation for negligence,
Relation has not been fraudulently joined.2 Therefore, complete
diversity does not exist, and the Court lacks jurisdiction under 28
U.S.C. § 1332.

   The motion to remand is GRANTED. The case is remanded to
the Superior Court of California, County of San Luis Obispo.

   Plaintiffs request attorneys’ fees pursuant to 28 U.S.C.
§ 1447(c). Section 1447(c) provides that “[a]n order remanding the


under California law. Mendoza v. Cont’l Sales Co., 140 Cal. App. 4th 1395,
1402 (2006).
2 Plaintiff Erich Russell’s statement in an email to Hubbell that Plaintiffs
sued Relation “so the insurance company could not change the venue to
Federal court—which a sleez bag [sic] insurance company would do in a
heartbeat” is not relevant to the Court’s inquiry as to whether diversity
jurisdiction exists. See Dkt. 19-2 (Russell Decl.); Ex. 1 (Email from Russell to
Hubbell).



                                       3
case may require payment of just costs and any actual expenses,
including attorney fees, incurred as a result of the removal.”
“Absent unusual circumstances, courts may award attorney’s fees
under § 1447(c) only where the removing party lacked an
objectively reasonable basis for seeking removal.” Martin v.
Franklin Capital Corp., 546 U.S. 132, 141 (2005). Although the
Court finds it lacks jurisdiction, it does not find Defendant lacked
an objectively reasonable basis for removal. Plaintiffs are not
entitled to attorneys’ fees.

  IT IS SO ORDERED.


Date: August 13, 2019                 ___________________________
                                      Dale S. Fischer
                                      United States District Judge




                                  4
